Brown, J.,
concurring in the syllabus and dissenting from the judgment. While I concur in the syllabus I dissent in its application to the facts of the instant case.
*62An examination of the entire record indicates that, as a matter of law, the defense of assumption of risk is not available herein, since reasonable minds could come to but one conclusion on this issue—that plaintiff Kafel assumed no risk of injury at the time in question when she passed by the basic oxygen furnace.
Plaintiff testified that before proceeding to cross in front of the furnace two employees of Republic Steel, who were apparently working about the furnace, had signaled her to cross in front of it, as they had always done previously. In fact, plaintiff had always awaited such a go-ahead signal from defendant’s employees before proceeding past the furnace.
Plaintiff relied upon the assurance of safe passage given by employees charged with the operation of the immediate facility.
As a relative novice to the operation of a steel plant, and more specifically, the danger of passing a given furnace at a given time, Mrs. Kafel justifiably relied upon the judgment of these relative experts in order to determine when it was safe to pass. Although it was known to her that the furnace in question had occasional periods of danger, it was also known to her that at other times it was relatively dormant and safe—and that the employees would motion her across during the latter period, but not during the former.
It is by now well established that the defense of assumption of risk arises only if the danger is obvious or where the party against whom it is invoked has knowledge of the danger and then assumes the risk. 39 Ohio Jurisprudence 2d 619, Negligence, Section 81. In the present case, a reasonably prudent person would have been justified in relying upon the judgment of those experienced and qualified as to the present safety of a potentially dangerous instrumentality. In so relying, such party could not be charged, as a matter of law, with having the requisite knowledge of the present danger of a complex furnace of which she had no expert knowledge.
*63The general rule is that there can be no assumption of risk where one “is engaged in working with machinery or appliance of which he has but a limited and imperfect knowledge, and in cases where some measure of skill and experience is necessary to enable the servant to know and appreciate the particular defect and the danger incident thereto * * McGill v. Cleveland & South-Western Traction Co. (1908), 79 Ohio St. 203, 214.
As stated in Van Duzen Gas & Gasoline Engine Co. v. Schelies (1899), 61 Ohio St. 298, at page 307:
‘ ‘ * * * Thus if the master or his representative has superior knowledge of a given situation, and he assures the servant that he can safely undertake a given work, such assurance may justify the servant in undertaking the work, in reliance upon the superior knowledge of the master, without being liable to the charge of negligence in so doing, unless the danger is so imminent or manifest as to prevent a reasonably prudent man from risking it Sfc * # 9 ?
See, also, Railway Co. v. Krouse (1876), 30 Ohio St. 222; Berea Stone Co. v. Kraft (1877), 31 Ohio St. 287; Little Miami Rd. Co. v. Stevens (1851), 20 Ohio 415; Cleveland, Columbus & Cincinnati Rd. Co. v. Keary (1854), 3 Ohio St. 201; Mad River & Lake Erie Rd. Co. v. Barber (1856), 5 Ohio St. 541; Whaalan v. Mad River & Lake Erie Rd. Co. (1858), 8 Ohio St. 250; Pittsburgh, Fort Wayne & Chicago Ry. Co. v. Dedivinney (1867), 17 Ohio St. 197.
In the present case, plaintiff was injured as she was walking past defendant’s furnace, where she was required to walk in order to reach and clean a nearby area, this being the sole means of access. Therefore, the rule of Van Duzen Gas & Gasoline Engine Co. v. Schelies applies. Plaintiff had no alternative route, and had no selection of the means and manner of reaching her objective in order to perform the cleaning services required of her by the defendant. See paragraph three of the syllabus in Northern Ohio Ry. Co. v. Rigby (1903), 69 Ohio St. 184.